Citation Nr: 0523093	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  96-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1984 to June 
1988.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1995 decision by 
the RO which, in part, denied service connection for an 
acquired psychiatric disorder, and a July 1996 decision that 
denied service connection for PTSD.  The Board remanded the 
appeal to the RO for additional development in October 1999.  
Personal hearings at the RO were held in November 2001 and 
February 2004.  

In August 2004, the Board promulgated a decision which denied 
service connection for an acquired psychiatric disorder, 
including PTSD, and he appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
June 2005, the Court granted a joint motion to vacate and 
remand the August 2004 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the claim.  

In the joint motion, it was argued that VA failed to assist 
the veteran in the development of his claim under the VCAA.  
Specifically, that the RO did not comply with the 
instructions of the May 1999 Board remand to ask the veteran 
to provide a detailed account of the alleged service 
stressors for PTSD.  

Although the veteran, through his representative, submitted a 
stressor letter to the RO subsequent to the Board remand but 
without being asked to do so by the RO, in which he provided 
a detailed description of the events in service which he 
believed caused his current psychiatric problems, the 
representative and General Counsel for VA agreed, 
concurrently in the Joint Motion that the RO's failure to 
formally request this information from the veteran violated 
the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

Despite the fact that the veteran notified the RO in August 
2001 that he had provided all of the information requested in 
the May 1999 remand, provided essentially the same stressor 
information at a personal hearing at the RO in November 2001, 
and indicated on at least two occasions since the May 1999 
remand, most recently in June 2005, that he had no additional 
evidence to submit, the representative argued in the Joint 
Motion that a remand was necessary to afford the veteran an 
opportunity to provide specific stressor information as 
outlined in the May 1999 remand.  Under the circumstances, 
the Board is compelled to remand the appeal to comply with 
the Order of the Court.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a detailed description of the 
specific traumatic incident(s) which 
produced the stress that resulted in his 
current psychiatric disorder claimed as 
PTSD, including the dates, exact 
location, and circumstances of the 
incidents, and the names of any 
individuals involved.  Emphasis should be 
placed on all incidents which the veteran 
now reexperiences as alleged stressors.  
Of particular interest, are the names of 
any soldiers killed or wounded in action.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated him for any psychiatric 
problems, including PTSD, since January 
2004.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  

3.  If the veteran provides additional 
stressor information not previously 
reported, the information, if 
sufficiently detailed, and a copy of the 
veteran's service personnel records 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of any identified 
incident(s).  

4.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor or stressor in service.  The RO 
must specify exactly which stressor or 
stressors in service, if any, it has 
determined are established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

5.  If one or more stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, due such stressor(s).  The claims 
folder must be made available to the 
psychiatrist for review, and the 
psychiatrist should indicate for the 
record that the file was reviewed.  All 
appropriate testing necessary to arrive 
at a diagnosis should be performed in 
connection with this examination.  If 
PTSD is identified, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
had its onset in service or was otherwise 
related to military service.  The 
examiner should describe the findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  

8.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


